DETAILED ACTION
This office action is a response to a communication made on 01/11/2022.
Claims 1, 10 and 19 are currently amended. 
Claims 1-20 are pending for this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/29/2021 was filed before the mailing date of the final office action on 04/21/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments, see remarks on page 11-13, filed 01/11/2022, with respect to the rejection(s) of claim(s) 1 under 103 have been considered and regarding the amended feature of “arguments (a) wherein the first service account does not belong to any individual user, and (c)wherein the configuration items include information relating to their respectively associated service accounts” are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Srivastava et al. (US 2018/0322599) in view of Subramanian et al. (US 2017/0093640), and further in view of Schoen et al. (US 20150281225).

Applicant: Applicant’s arguments, see remarks on page 12-13, filed 01/11/2022, applicant argues that, “b. The references do not teach or suggest automatically generating, in the discovery computing system, a set of service accounts each associated with a corresponding project of the set of projects and each related to the first service account” recited in claim 1.
Examiner: Applicant's arguments filed 01/11/2022 have been fully considered but they are not persuasive. Examiner respectfully disagree. Srivastava teaches automatically generate, in the discovery computing system, a set of accounts each associated with a corresponding project of the set of projects and each related to the first account because ¶0073, teaches remote network management platform 320 includes four customer instances 322, 324, 326, and 328.  Each of these instances may represent a set of web portals, services, and applications (e.g., a wholly-functioning a PaaS system) available to a particular customer, ¶0076, teaches each instance may have a dedicated account (i.e. set of accounts) and one or more dedicated databases on server cluster 200. Alternatively, customer instance 322 may span multiple physical devices… customer instance 326 may be dedicated to the live operation of tested applications and services, ¶0080, teaches These modules may then automatically discover the manageable resources in the account.
However, Srivastava remain silent on service accounts.
Schoen discloses service accounts because ¶0072, teaches one or more clients 102-a may access the authentication token management application 172 to set and/or generate one or more authentication tokens for one or more provisioned service accounts, see ¶0111.

Therefore it would be obvious to one ordinary skill in art before the effective filing date of the invention to modify Srivastava’s automatically discover the manageable resources in the account with the service accounts of Schoen, in order to allow it to access a resource such as project or task and generated authentication token for a service account identified by the service account information (Schoen).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Srivastava et al. (US 2018/0322599), hereinafter “Srivastava” in view of Subramanian et al. (US 2017/0093640), hereinafter “Subramanian”, and further in view of Schoen et al. (US 20150281225), hereinafter “Schoen”.

With respect to claim 1, Srivastava discloses a discovery computing system, comprising:
a persistent storage configured to store, as configuration items and on behalf of a managed network (¶0040, i.e. the a PaaS system may implement a service layer in which persistent state information and other data is stored, ¶0068, i.e. remote network management platform 320 may be able to discover and manage aspects of the architecture and configuration of managed network 300 and its components), computing resources provided by a remote computing system to the managed network (¶0080, i.e. a user from managed network 300 might first establish an account with third-party networks 340, and request a set of associated resources); and
a processor configured to:
receive an account identifier (ID) and a set of credentials required to access a first account associated with the account ID (¶0080, i.e. the user may enter the account information into the appropriate modules of remote network management platform 320, ¶0107, i.e. one or more credential stores may be configured with credentials for one or more of the devices to be discovered. Credentials may include any type of information needed in order to access the devices (i.e. first account)), ¶0076, i.e. each instance may have a dedicated account and one or more dedicated databases on server cluster 200. Alternatively, customer instance 322 may span multiple physical devices), wherein the first service account is further associated with a project in an organization registered with the remote computing system (¶0065, i.e. an enterprise (i.e. organization) network used by a business for computing and communications tasks (i.e. project), ¶0093, i.e. Task (i.e. project) list 502 represents a list of activities that proxy servers 312 are to perform on behalf of customer instance 322, ¶0130, i.e. the computing devices may rely on software programs to perform tasks. Each computing device may be tasked with performing a set of operations);
transmit a second API query to the remote computing system based on the received organization ID (¶0116, i.e. search module 602 may search external information sources to determine the publisher name (i.e. organization identifier). Though only vendor website 612 and search provider 614 are displayed in FIG. 6A, it should be understood that other information sources, such as a vendor Application Programming Interface (API), may be used to determine incomplete information);
receive information about a set of projects in the organization from the remote computing system based on the transmitted second API query (¶0065, i.e. Managed network 300 may be, for example, an enterprise network used by a business for computing and communications tasks, ¶0099, i.e. an appropriate set of tasks (i.e. set of projects) may be placed in task list 502 for proxy servers 312 to carry out, see ¶0116, i.e. search module 602 may search external information sources to determine the publisher name. Though only vendor website 612 and search provider 614 are displayed in FIG. 6A, it should be understood that other information sources, such as a vendor Application Programming Interface (API), ), wherein the set of projects includes the project (¶0130, i.e. the computing devices may rely on software programs to perform tasks (i.e. project). Each computing device may be tasked with performing a set of operations);
automatically generate, in the discovery computing system, a set of accounts each associated with a corresponding project of the set of projects and each related to the first account (¶0073, i.e. remote network management platform 320 includes four customer instances 322, 324, 326, and 328.  Each of these instances may represent a set of web portals, services, and applications (e.g., a wholly-functioning a PaaS system) available to a particular customer,  ¶0076, i.e. each instance may have a dedicated account (i.e. set of accounts) and one or more dedicated databases on server cluster 200. Alternatively, customer instance 322 may span multiple physical devices… customer instance 326 may be dedicated to the live operation of tested applications and services, ¶0080, teaches These modules may then automatically discover the manageable resources in the account);
determine sets of the computing resources (¶0066, teaches Virtual machines 308 may be embodied by one or more of computing device 100 or server cluster 200…enterprises often employ virtual machines in order to allocate computing resources in an efficient, as needed fashion), in the remote computing system, respectively associated with each of the generated set of accounts (¶0080, i.e. Remote network management platform 320 may include modules that integrate with third-party networks 340 to expose virtual machines and managed services therein to managed network 300…In order to establish this functionality, a user from managed network 300 might first establish an account with third-party networks 340, and request a set of associated resources); and
store the determined sets of the computing resources (¶0066, teaches Virtual machines 308 may be embodied by one or more of computing device 100 or server cluster 200…enterprises often employ virtual machines in order to allocate computing resources in an efficient, as needed fashion), as one or more configuration items, in the persistent storage (¶0087, i.e. “configuration items” may be shorthand for any physical or virtual device or service (i.e. set of resources) remotely discoverable or managed by customer instance 322, or relationships between discovered devices and services, ¶0097, i.e. each phase can result in more configuration items being discovered and stored in CMDB 500, see ¶0079).

Srivastava teaches CMDB 500, and/or one or more credential stores may be configured with credentials for one or more of the devices to be discovered. Credentials may include any type of information needed in order to access the devices, see ¶0107.  However, Srivastava remain silent on transmit a first application programming interface (API) query to the remote computing system based on the received account ID and the set of credentials; receive an organization identifier (ID) of the organization from the remote computing system based on the transmitted first API query.

Subramanian discloses transmit a first application programming interface (API) query to the remote computing system based on the received account ID and the set of credentials (¶0072, i.e. Customers could then configure the user accounts and credentials required to execute these APIs via the connector);
receive an organization identifier (ID) of the organization from the remote computing system based on the transmitted first API query (¶0049, i.e. The connector 148 may be configured act as the point of contact for service in the enterprise datacenter (i.e. organization identifier) and orchestrate all discovery related actions initiated from the service console, ¶0075, i.e. in an enterprise datacenter environment, where user accounts and authentication are typically managed through a central service like Microsoft Active Directory (AD)).

Therefore it would be obvious to one ordinary skill in art before the effective filing date of the invention to modify Srivastava’s system with transmit a first application programming interface (API) query to the remote computing system and receive an organization identifier (ID) of the organization of Subramanian, in order to use an API and the credentials to at least learn the organization ID as the publisher’s name, then use the organization ID to figure out which additional APIs can be used (Subramanian).

Srivastava teaches the process of defining configuration items within managed network 300 is referred to as discovery, see ¶0089. However, Srivastava in view of Subramanian remain silent on first service account, wherein the first service account does not belong to any individual user, wherein the configuration items include information relating to their respectively associated service accounts.

Schoen discloses first service account (¶0072, teaches one or more clients 102-a may access the authentication token management application 172 to set and/or generate one or more authentication tokens for one or more provisioned service accounts, see ¶0111);
wherein the first service account does not belong to any individual user (¶0055, teaches application 114 may be arranged to enable one or more authenticated clients 102-a to input service account request information in order to request for one or more service accounts to access one or more resources and/or assets in the datacenter 142, the service account request information may include, but is not limited to, one or more actions or tasks to be performed, wherein service account belong to an application, not belong to any individual user);
wherein the configuration items include information relating to their respectively associated service accounts (¶0042, teaches the one or more directory service server devices 130-l may be configured to manage a plurality of groups (e.g., remote access group, debugger group, etc.) for one or more roles associated with a service account, ¶0084, teaches management component 174 may be configured to request and retrieve the service account information for one or more service accounts). 

Therefore it would be obvious to one ordinary skill in art before the effective filing date of the invention to modify Srivastava’s automatically discover the manageable resources in the account with the service accounts of Schoen, in order to allow it to access a resource such as project or task and generated authentication token for a service account identified by the service account information (Schoen). 

For claim 10, it is a method claim corresponding to the system of claim 1. Therefore claim 10 is rejected under the same ground as claim 1. 

For claim 19, it is a non-transitory computer readable storage medium claim corresponding to the system of claim 1. Therefore claim 19 is rejected under the same ground as claim 1. 

With respect to claims 2, 11 and 20, Srivastava in view of Subramanian, and further in view of Schoen discloses the discovery computing system according to claim 1, wherein the persistent storage is configured to store a configuration management database (CMDB) related to the organization (Srivastava, ¶0110, i.e. the modules may update each configuration item stored in the CMDB 500 such that each configuration item more accurately represents a device, service, or relationship that is present in the managed network).

With respect to claims 3 and 12, Srivastava in view of Subramanian, and further in view of Schoen discloses the discovery computing system according to claim 1, wherein the processor is further configured to:
receive a name of the organization associated with the organization ID (Srivastava, ¶0116, i.e. Search module 602 may be configured to search external information sources, such as vendor website 612 owned by a software publisher (e.g. MICROSOFT®) (i.e. name of the organization), or search provider 614 (e.g., GOOGLE® search or BING® search) …search module 602 may search external information sources to determine the publisher name (i.e. organization identifier), Subramanian, ¶0049, i.e. The connector 148 may be configured act as the point of contact for service in the enterprise datacenter (i.e. organization identifier)).;
generate an organization configuration item (CI) based on the name of the organization and the organization ID (Srivastava, ¶0116, i.e. Search module 602 may be configured to search external information sources, such as vendor website 612 owned by a software publisher (e.g. MICROSOFT®) (i.e. name of the organization), or search provider 614 (e.g., GOOGLE® search or BING® search) …For example, received information representative of a particular configuration item may include an incomplete or unrecognized identification parameter, such as a publisher name…search module 602 may search external information sources to determine the publisher name (i.e. organization identifier),); and
store the generated organization CI in a first table of a configuration management database (CMDB) stored in the persistent storage (Srivastava, ¶0044, i.e. The aPaaS system automatically creates all of the corresponding database tables, fields, and relationships, which can then be accessed via an object-oriented services layer, ¶0097, i.e. each phase can result in more configuration items being discovered and stored in CMDB 500, ¶0113, i.e. Each configuration item may have several identification parameters. For example, a computing device may be represented by identification parameters that include a model, type, and operating system of the computing device. As another example, a software program may be represented by identification parameters that include a publisher, product, edition, version, and a product description of the software program).

With respect to claims 4 and 13, Srivastava in view of Subramanian, and further in view of Schoen discloses the discovery computing system according to claim 3, wherein the generated organization CI comprises at least one of: the name of the organization and the organization ID (Srivastava, ¶0116, i.e. search module 602 may search external information sources to determine the publisher name (i.e. organization identifier), see ¶0113, Subramanian, ¶0049, i.e. The connector 148 may be configured act as the point of contact for service in the enterprise datacenter (i.e. organization identifier)).

With respect to claims 5 and 14, Srivastava in view of Subramanian, and further in view of Schoen discloses the discovery computing system according to claim 1, wherein the processor is further configured to store the generated set of service accounts in a second table of a configuration management database (CMDB) stored in the persistent storage (Srivastava, ¶0044, i.e. The aPaaS system automatically creates all of the corresponding database tables (i.e. second tables), fields, and relationships, which can then be accessed via an object-oriented services layer, ¶0092, i.e. CMDB 500 and task list 502 are stored within customer instance 322 (i.e. wherein instance have a dedicated account). Customer instance 322 may transmit discovery commands to proxy servers 312. In response, proxy servers 312 may transmit probes to various devices and services (i.e. set of services accounts) in managed network 300).

With respect to claims 6 and 15, Srivastava in view of Subramanian, and further in view of Schoen discloses the discovery computing system according to claim 1, wherein the processor is further configured to:
generate a set of CI’s each associated with at least one of the generated set of service accounts (¶0076, i.e. each instance may have a dedicated account (i.e. set of service accounts) and one or more dedicated databases on server cluster 200. Alternatively, customer instance 322 may span multiple physical devices… customer instance 326 may be dedicated to the live operation of tested applications and services, ¶0087, i.e. Configuration items may be represented in a configuration management database (CMDB) of customer instance 322) ; and
store the generated set of CI’s in the persistent storage (Srivastava, ¶0097, i.e. each phase can result in more configuration items being discovered and stored in CMDB 500, ¶0113, i.e. Each configuration item may have several identification parameters. For example, a computing device may be represented by identification parameters that include a model, type, and operating system of the computing device. As another example, a software program may be represented by identification parameters that include a publisher, product, edition, version, and a product description of the software program).

With respect to claims 7 and 16, Srivastava in view of Subramanian, and further in view of Schoen discloses the discovery computing system according to claim 6, wherein each of the generated set of CI’s comprises at least one of: a corresponding project name, a corresponding project identifier (ID), and the received account ID (Srivastava, ¶0130, i.e. the computing devices may rely on software programs to perform tasks (i.e. project). Each computing device may be tasked with performing a set of operations, ¶0205, i.e. The input may be representative of a publisher name or product name that identifies the software program type).

With respect to claims 8 and 17, Srivastava in view of Subramanian, and further in view of Schoen discloses the discovery computing system according to claim 1, wherein the processor is further configured to:
determine a relationship between an organization configuration item (CI) and a set of CI’s each associated with one of the generated set of service accounts (Srivastava, ¶0087, i.e. configuration items 410 may refer to any or all of client devices 302, server devices 304, routers 306, and virtual machines 308, any applications, programs, or services executing thereon, as well as relationships between devices and services); and 
store the determined relationship (Srivastava, see ¶0087), as a first configuration item, in the persistent storage ( Srivastava, ¶0087, i.e. “configuration items” may be shorthand for any physical or virtual device or service (i.e. set of resources) remotely discoverable or managed by customer instance 322, or relationships between discovered devices and services, ¶0097, i.e. each phase can result in more configuration items being discovered and stored in CMDB 500, see ¶0079).

With respect to claims 9 and 18, Srivastava in view of Subramanian, and further in view of Schoen discloses the discovery computing system according to claim 1, wherein the processor is further configured to: 
receive datacenter information as a user input (Srivastava, ¶0086, i.e. users may access customer instance 322 by way of data center 400B) ; and 
transmit the first API query to the remote computing system further based on the received datacenter information (Subramanian, ¶0049, i.e. The connector 148 may be configured act as the point of contact for service in the enterprise datacenter and orchestrate all discovery related actions initiated from the service console, ¶0074, i.e. discovery by discovering an inventory of VMs (e.g., using vCenter APIs). For example, this feature may capture names of VMs, VM containers like datacenters).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MAHMUD whose telephone number is (571)270-0385. The examiner can normally be reached Mon-Fri 8.00-5.00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 5712723980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GOLAM MAHMUD/Examiner, Art Unit 2458                                                                                                                                                                                                        
/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458